 

Exhibit 10.4

 

AGREEMENT FOR RESTRICTED STOCK
GRANTED UNDER THE NORTHWEST INDIANA BANCORP
2015 STOCK OPTION AND INCENTIVE PLAN

 

This Agreement has been entered into as of the ___ day of ____________, _______
between NorthWest Indiana Bancorp, an Indiana corporation (the “Corporation”),
and ___________________________, a [employee/director] of the Corporation or one
of its affiliates (the “Participant”), pursuant to the Corporation’s 2015 Stock
Option and Incentive Plan (the “Plan”) and evidences and sets forth certain
terms of the grant to the Participant pursuant to the Plan of an aggregate of
___________ shares of Restricted Stock as of the date of this Agreement.
Capitalized terms used herein and not defined herein have the meanings set forth
in the Plan.

 

Section 1.          Receipt of Plan; Restricted Stock and this Agreement Subject
to Plan. The Participant acknowledges receipt of a copy of the Plan. This
Agreement and the shares of Restricted Stock granted to Participant are subject
to the terms and conditions of the Plan, all of which are incorporated herein by
reference.

 

Section 2.          Restricted Period; Lapse of Restrictions and Vesting.
Subject to Section 5 of this Agreement and the provisions of the Plan, the
restrictions on the shares of Restricted Stock granted to the Participant shall
lapse and such shares shall become fully vested and not subject to forfeiture to
the Corporation as follows: ___.

 

Section 3.          Certificates for Shares. Each certificate representing the
shares of Restricted Stock granted to the Participant shall be registered in the
name of the Participant and deposited by the Participant, together with a stock
power endorsed in blank, with the Corporation and shall bear the following (or a
similar) legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2015 Stock Option and Incentive Plan of the Corporation, and an Agreement
entered into between the registered owner and the Corporation. Copies of such
Plan and Agreement are on file in the office of the Secretary of the
Corporation.”

 

Upon the lapse of restrictions on such shares of Restricted Stock, the
Corporation shall promptly deliver a stock certificate for such shares, free of
such legend, to the Participant.

 

Section 4.          Transferability. Until such time as the restrictions on the
shares of Restricted Stock granted to Participant have lapsed and such shares
are no longer subject to forfeiture to the Corporation, the Participant shall
not sell, assign, transfer, pledge or otherwise encumber such shares of
Restricted Stock.

 

 

 

  

Section 5.          Termination. If the Participant ceases to maintain
Continuous Service for any reason (other than death, Disability or Retirement),
all shares of Restricted Stock granted to the Participant which at the time of
such termination of Continuous Service are still subject to restrictions shall
upon such termination of Continuous Service be forfeited and returned to the
Corporation. If the Participant ceases to maintain Continuous Service by reason
of death, Disability, or Retirement then the restrictions with respect to the
Ratable Portion (as defined in the Plan) of the shares of Restricted Stock
granted to the Participant shall lapse and such shares shall be free of
restrictions and shall not be forfeited. If the Continuous Service of the
Participant is involuntarily terminated, for whatever reason, at any time within
18 months after a Change in Control, any Restricted Period with respect to the
shares of Restricted Stock granted to the Participant shall lapse upon such
termination and all shares of Restricted Stock granted to the Participant shall
become fully vested in the Participant.

 

Section 6.          Dividends. In the event any dividends or other
distributions, whether in cash, property or stock of another company, are paid
on any of the shares of Restricted Stock granted to the Participant, such
dividends or other distributions shall be delivered to the Participant at that
time. Stock dividends and shares issued as a result of any stock-split, if any,
issued with respect to the Restricted Shares shall be treated as additional
Restricted Shares and shall be subject to the same restrictions and other terms
and conditions that apply with respect to, and shall vest or be forfeited at the
same time as, the Restricted Shares with respect to which such stock dividends
or shares are issued.

 

Section 7.          No Employment Rights. None of this Agreement, the Plan or
the award of shares of Restricted Stock hereunder shall be construed as giving
the Participant any right to be retained as an employee or director of the
Corporation or any Affiliate.

 

Section 8.          Withholding. In connection with the delivery of shares of
Common Stock as a result of the vesting of Restricted Stock, the Corporation
shall have the right to require the Participant to pay an amount in cash
sufficient to cover any tax, including any Federal, state or local income tax,
required by any governmental entity to be withheld or otherwise deducted and
paid with respect to such delivery (“Withholding Tax”), and to make payment to
the appropriate taxing authority of the amount of such Withholding Tax.

 

Section 9.          Plan Controlling. The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Committee
shall be binding and conclusive upon Participant and his or her legal
representatives.

 

Section 10.         Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana.

 

Section 11.         Notices. All notices and other communications required or
permitted under this Agreement shall be written and shall be delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt required, addressed as follows: if to the Corporation, to the
Corporation’s executive offices in Munster, Indiana, and if to Participant or
his or her successor, to the address last furnished by Participant to the
Corporation. Each notice and communication shall be deemed to have been given
when received by the Corporation or Participant.

 

Section 12.         No Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

2

 

  

IN WITNESS WHEREOF, this Agreement has been executed by the undersigned
thereunto duly authorized as of the date first above written.

 

  NorthWest Indiana Bancorp         By:     Name:     Title:              
[signature of Participant]

 

3

 

 

